SECURITIES ISSUANCE AGREEMENT

SECURITIES ISSUANCE AGREEMENT (this "Agreement"), dated as of August 28, 2002
(the "Closing Date"), among RECOTON CORPORATION, a New York corporation (the
"Company"), THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ("Prudential") and ING
CAPITAL LLC, (f/k/a ING (U.S.) Capital LLC) ("ING"; together with Prudential,
individually referred to as an "Issuee" and collectively as the "Issuees").

R E C I T A L S

           WHEREAS, the Company and the Issuees are party to that certain
Securities Purchase Agreement, dated as of February 4, 1999, as subsequently
amended pursuant to the First Amendment to Securities Purchase Agreement,
Guaranty and Registration Rights Agreement, dated as of October 31, 2000
(collectively, the "Securities Purchase Agreement");

           WHEREAS, the Company and the Issuees are entering into that certain
Second Amendment to the Securities Purchase Agreement, dated as of the Closing
Date (the "Second Amendment") to amend certain provisions of the Securities
Purchase Agreement; and

           WHEREAS, it is a condition precedent to the Second Amendment that the
Company and the Issuees enter into this Agreement pursuant to which the Company
shall issue to the Issuees shares of common stock, par value $0.20 per share, of
the Company (the "Common Stock") and warrants substantially in the form attached
hereto as Exhibit A (the "Warrants").

           NOW, THEREFORE, in consideration of good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

           Section 1. Authorization of Issuance of the Securities.

                      (a) The Company hereby issues from treasury, and the
Issuees hereby accept, that number of shares of Common Stock set forth opposite
the name of such Issuee on Schedule 1 attached hereto (the “Shares”), for
consideration of $1.00 in the aggregate and other good and valuable
consideration, the adequacy and receipt of which the parties hereby acknowledge.

                      (b) The Company hereby issues, and the Issuees hereby
accept, Warrants exercisable for the number shares of Common Stock (subject to
certain adjustment as provided in the Warrants) set forth opposite the name of
such Issuee on Schedule 1 attached hereto, for consideration of $1.00 in the
aggregate, the adequacy and receipt of which the parties hereby acknowledge.

           Section 2. Registration Rights of Shares. The Shares shall have
registration rights on the same terms and conditions as set forth in that
certain Registration Rights Agreement, dated as of February 4, 1999 among the
Company and the Issuees (the “Registration Rights Agreement”); provided, that
the Issuees jointly, and not individually, shall have the right to only one
Limited Demand Registration (as defined in the Registration Rights Agreement) in
addition to the registration rights currently existing in the Registration
Rights Agreement with respect to all, but not less than all, of the Shares. The
Company shall promptly prepare for filing, and shall use its best efforts to
effect upon the request of the Issuees pursuant to their exercise of the Limited
Demand Registration, the registration of the Shares on Form S-3, or such other
applicable form, under the Securities Act of 1933, as amended (the “Securities
Act”).

           Section 3. Representations and Warranties of the Company. The Company
hereby represents, warrants, acknowledges and agrees with the Issuee as follows:

                      (a) Organization of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of New York and has the requisite corporate power to own its
properties and assets and to carry on its business as now being conducted.

                      (b) Authorization; Enforcement. (i) The Company has the
requisite corporate power and authority to enter into and perform this Agreement
and to issue the Shares and the Warrants in accordance with the terms hereof;
(ii) the execution and delivery of this Agreement and the Warrants, the issuance
and delivery of the Shares and the Warrants and the consummation by the Company
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of the
Company or its board of directors or shareholders is required; (iii) this
Agreement and the Warrants have been duly executed and delivered by the Company;
and (iv) this Agreement and the Warrants constitute legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by other equitable principles
of general application.

                      (c) Valid Issuance of the Shares. Upon issuance and
payment for the Shares in accordance with the terms of this Agreement, the
Shares shall be (i) validly authorized and issued, fully paid and
non-assessable, (ii) free and clear from all taxes, liens and charges with
respect to the issuance thereof and (iii) entitled to the rights and preferences
set forth in the Company’s Certificate of Incorporation.

                      (d) No Conflicts. To the best of the Company’s knowledge,
the Company is not (i) in violation of any provisions of its Certificate of
Incorporation or its Bylaws in effect on and as of the Closing Date, (ii) in any
material breach of any provisions of any material agreements or (iii) in
violation of any judgment, decree or order by which it is bound or any statute,
rule or regulation applicable to it. The execution, delivery and performance of
this Agreement, and the issuance and sale of the Shares, the Warrants and the
shares of Common Stock issuable upon exercise of the Warrants, will not result
in any such violation or be in conflict with or constitute a default under any
such provisions or result in the creation of any mortgage, pledge, lien,
encumbrance or charge upon any properties or assets of the Company.

           Section 4. Representations and Warranties of the Issuees. Each
Issuee, individually, and not jointly, hereby represents, warrants, acknowledges
and agrees with the Company as follows:

                      (a) Authority. This Agreement has been duly authorized and
validly executed and delivered by the Issuee and is a legal, valid and binding
obligation of the Issuee, enforceable against the Issuee in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

                      (b) Investment Intent. (i) The Issuee acknowledges and
understands that the Shares have not been registered under the Securities Act
and the Issuee represents and warrants that it is acquiring the Shares without a
view to, or in connection with, any resale or other distribution of such Shares
in violation of the Securities Act.

                      (ii) The Issuee acknowledges and agrees that it will not
sell, transfer or otherwise dispose of any Shares unless: (A) such proposed
transfer qualifies for an exemption from registration under the Securities Act;
(B) it shall have advised the Company in writing that it intends to dispose of
such Shares in a manner to be described in such advice, and counsel reasonably
acceptable to the Company or the in-house counsel of the Issuees shall have
delivered to the Company an opinion that registration is not required under the
Securities Act or under any applicable securities laws of any jurisdiction; or
(C) a registration statement on an appropriate form under the Securities Act, or
a post-effective amendment to such registration statement, covering the proposed
sale or other disposition of such Shares shall be in effect under the Securities
Act and such Shares or the proposed sale or other disposition thereof shall have
been registered or qualified under applicable securities laws of any
jurisdiction.

                      (c) Investment Experience. (i) The Issuee is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company, and has requested, received, reviewed and
considered all information it deems relevant in making an informed decision to
acquire the Shares and (ii) the Issuee is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D promulgated under the Securities Act.

                      (d) Access to Information. The Issuee has had the
opportunity to review all documents and information, including all documents
filed with the Securities and Exchange Commission, which the Issuee has
requested concerning its investment and the Company. The Issuee has had the
opportunity to ask questions of the Company’s management, which questions were
answered to its satisfaction. In making its decision to purchase the Shares
herein issued, the Issuee has relied solely upon the representations,
warranties, agreements, undertakings and acknowledgments of the Company in this
Agreement and upon independent investigations made by such Issuee.

           Section 5. Legend. Each Issuee, individually and not jointly, hereby
acknowledges that each Share certificate will contain a legend substantially to
the following effect:

   THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
SATISFACTORY TO THE ISSUER, THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO
RULE 144 UNDER THE SECURITIES ACT.

The Company shall remove such legend upon receipt of an opinion from counsel to
the Company (or other counsel, including in-house counsel for a Purchaser,
reasonably acceptable to the Company) that the requirements for such legend have
terminated.

           Section 6. Miscellaneous.

                      (a) Entire Understanding. This Agreement states the entire
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior oral and written communications and agreements, and all
contemporaneous oral communications and agreements, with respect to the subject
matter hereof.

                     (b) Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
each of the Issuees herein and in the certificates for the Shares delivered
pursuant hereto shall survive the execution of this Agreement, the delivery to
the Issuees of the Shares being purchased and the payment therefor.

                     (c) Parties in Interest. This Agreement, upon acceptance by
the Company, shall bind, benefit, and be enforceable by and against each party
hereto and its successors and assigns.

                     (d) Severability. If any provision of this Agreement is
construed to be invalid, illegal or unenforceable, then the remaining provisions
hereof shall not be affected thereby and shall be enforceable without regard
thereto.

                      (e) Section Headings. The section headings in this
Agreement are for convenience of reference only, do not constitute a part of
this Agreement, and shall not affect its interpretation.

                      (f) References. All words used in this Agreement shall be
construed to be of such number and gender as the context requires or permits.
Unless a particular context clearly provides otherwise, the words “hereof” and
“hereunder” and similar references refer to this Purchase Agreement in its
entirety and not to any specific section or subsection.

                     (g) Governing Law. THIS AGREEMENT IS MADE UNDER, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.

   RECOTON CORPORATION


By:  /s/ Arnold Kezsbom                                            
     Name: Arnold Kezsbom
     Title: Executive Vice President-Finance


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:  /s/ Gwendolyn S. Foster                                            
     Name: Gwendolyn S. Foster
     Title: Vice President


ING CAPITAL LLC (f/k/a ING (U.S.) Capital LLC)


By:  /s/ Lawrence P. Eyink                                            
     Name: Lawrence P. Eyink
     Title: Director

SCHEDULE 1

Issuee Number Shares of Common Stock Number of Shares of Common Stock Upon
Exercise of the Warrants Prudential 151,429 620,505 ING 113,571 465,378

EXHIBIT A

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933 AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

RECOTON CORPORATION

Cancelable Deferral Fee Common Stock Purchase Warrant

No. CD         
PPN:            New York, New York
August 28, 2002

                     RECOTON CORPORATION (the "Company"), a New York
corporation, for value received, hereby certifies that ING Capital LLC or its
registered assigns is entitled to purchase from the Company ________ duly
authorized, validly issued, fully paid and nonassessable common shares of the
Company, par value $0.20 per share (the "Original Common Stock"), at an initial
exercise price per share equal to $2.04 (the "Initial Exercise Price") at any
time or from time to time after September 30, 2003 and prior to 5:00 p.m.
(United States Eastern Time), on the fifth anniversary date of the date hereof
(the "Expiration Date"), all subject to the terms, conditions and adjustments
set forth below in this Warrant; provided, however, that if on the fifth
anniversary date of the date hereof, the Company is then required, pursuant to
an effective request therefor under the Registration Rights Agreement (as
defined herein), or is in the process of effecting a registration under the
Securities Act for a public offering in which Warrant Shares (as defined herein)
are entitled to be included as provided in the Registration Rights Agreement, or
if the Company is in default of any of such obligations to register the sale of
such shares, the right to exercise this Warrant shall continue until 5:00 p.m.
(United States Eastern Time) on the 30th day following the date on which such
registration shall have become effective or on the 30th day following the date
all such defaults shall have been cured, whichever is the later date.

                     This Warrant is one of the Cancelable Warrants (the
"Warrants", such term to include all Warrants issued in substitution therefor or
upon transfer thereof) issued to the Purchasers (such term, and all other
capitalized terms used herein without being otherwise defined, having the
meaning referred to in Section 13 below) pursuant to the Securities Issuance
Agreement, dated as of August 28, 2002, among the Company and the Purchasers
(the "Securities Issuance Agreement"). The Warrants originally so issued
evidence rights to purchase an aggregate of 1,085,883 shares of Original Common
Stock, subject to adjustment as provided herein.

                     Section 1. Exercise of Warrant.

                     A. Manner of Exercise. This Warrant may be exercised by the
holder hereof, in whole or in part during normal business hours on any business
day during the Exercise Period, by surrender of this Warrant, with the form of
subscription at the end hereof (or a reasonable facsimile thereof) duly executed
by such holder, to the Company at the principal office of the Company located at
2950 Lake Emma Road, Lake Mary, FL 32746, or such other location in the United
States which shall at the time be the principal office of the Company and of
which the Company shall have notified the holder hereof in writing (or, if such
exercise shall be in connection with an underwritten public offering of shares
of Common Stock (or Other Securities) subject to this Warrant, at the location
at which the underwriters shall have agreed to accept delivery thereof),
accompanied by payment of an amount obtained by multiplying (a) the number of
shares of Original Common Stock (without giving effect to any adjustment
therein) designated in such form of subscription by (b) the Initial Exercise
Price (the "Exercise Payment"). The Exercise Payment shall be payable (i) in
cash or its equivalent, (ii) in shares of Common Stock newly acquired upon
exercise of this Warrant (valued at the Market Price), (iii) by surrendering to
the Company the right to purchase a number of shares of Common Stock issuable
upon exercise of this Warrant (valued at the Market Price) equal to the product
obtained by multiplying the number of shares of Common Stock to be purchased
(including the shares relating to the surrendered rights) by a fraction, the
numerator of which is the Exercise Payment per share and the denominator of
which is the Market Price per share, or (iv) any combination of (i), (ii) and
(iii).

                     B. Adjustment to Number of Shares of Common Stock. The
number of duly authorized, validly issued, fully paid and nonassessable shares
of Common Stock which the holder of this Warrant shall be entitled to receive
upon each exercise hereof shall be determined by multiplying the number of
shares of Common Stock which would otherwise (but for the provisions of Section
2) be issuable upon such exercise, as designated by the holder hereof pursuant
to this Section 1B, by a fraction of which (x) the numerator is the Initial
Exercise Price and (y) the denominator is the Exercise Price in effect on the
date of such exercise. The "Exercise Price" shall initially be an amount equal
to the Initial Exercise Price per share, shall be adjusted and readjusted from
time to time as provided in Section 2 and, as so adjusted and readjusted, shall
remain in effect until a further adjustment or readjustment thereof is required
by Section 2.

                     C. When Exercise Effective. Each exercise of this Warrant
shall be deemed to have been effected and the Exercise Price shall be determined
immediately prior to the close of business on the Business Day on which this
Warrant shall have been surrendered to the Company as provided in Section 1A,
and at such time the person or persons in whose name or names any certificate or
certificates for shares of Original Common Stock (or Other Securities) shall be
issuable upon such exercise as provided in Section 1D shall be deemed to have
become the holder or holders of record thereof.

                     D. Delivery of Stock Certificates, etc. Promptly after the
exercise of this Warrant, in whole or in part, and in any event within three
Business Days thereafter (unless such exercise shall be in connection with an
underwritten public offering of shares of Common Stock (or Other Securities)
subject to this Warrant, in which event concurrently with such exercise), the
Company at its expense will cause to be issued in the name of and delivered to
the holder hereof or, subject to Section 8, as such holder may direct:

                       (1) a certificate or certificates for the number of duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock
(or Other Securities) to which such holder shall be entitled upon such exercise,
and


                       (2) in case such exercise is in part only, a new Warrant
or Warrants of like tenor, specifying the aggregate on the face or faces thereof
the number of shares of Common Stock equal to the number of such shares
specified on the face of this Warrant minus the number of such shares designated
by the holder upon such exercise as provided in Section 1A.


                     E. Company to Reaffirm Obligations. The Company will, at
the time of or at any time after each exercise of this Warrant, upon the request
of the holder hereof or of any shares of Common Stock (or Other Securities)
issued upon such exercise, acknowledge in writing its continuing obligation to
afford to such holder all rights to which such holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Company to afford such
rights to such holder.

                     F. Fractional Shares. No fractional shares shall be issued
upon exercise of this Warrant and no payment or adjustment shall be made upon
any exercise on account of any cash dividends (except as provided in Section 2B)
on the Common Stock or Other Securities issued upon such conversion. If any
fractional interest in a share of Common Stock would, except for the provisions
of the first sentence of this Section 1F, be deliverable upon the exercise of
this Warrant, the Company shall, in lieu of delivering the fractional share
therefor, pay to the holder exercising this Warrant an amount in cash equal to
the Market Price of such fractional interest.

                     Section 2. Protection Against Dilution or Other Impairment
of Rights; Adjustments of Exercise Price.

                     A. Issuance of Additional Shares of Common Stock. In case
the Company, at any time or from time to time after August 28, 2002 (the
"Initial Date"), shall issue or sell Additional Shares of Common Stock
(including Additional Shares of Common Stock deemed to be issued pursuant to
Section 2D or 2E but excluding shares of Common Stock issued pursuant to the
Securities Issuance Agreement) without consideration or for a consideration per
share (determined pursuant to Section 2F) less than 95% of the Market Price in
effect, in each case, on the date of and immediately prior to such issue or sale
(or, in the case of issuances where the price has been fixed or finally
determined by contract prior to the date of such issuance or sale, as of the
date that such price is fixed or finally determined), then, and in each such
case, subject to Section 2I, the Exercise Price shall be reduced, concurrently
with such issue or sale, to a price (calculated to the nearest .001 of a cent)
determined by multiplying such Exercise Price by a fraction,

             a) the numerator of which shall be (i) the number of shares of
Common Stock outstanding immediately prior to such issue or sale plus (ii) the
number of shares of Common Stock which the aggregate consideration received by
the Company for the total number of such Additional Shares of Common Stock so
issued or sold would purchase at the Market Price, and


             b) the denominator of which shall be the number of shares of Common
Stock outstanding immediately after such issue or sale,

provided that, for the purposes of this Section 2A, (x) immediately after any
Additional Shares of Common Stock are deemed to have been issued pursuant to
Section 2D or 2E, such Additional Shares of Common Stock shall be deemed to be
outstanding, and (y) treasury shares shall not be deemed to be outstanding.

                     B. Extraordinary Dividends and Distributions; Pro Rata
Repurchases. In case the Company at any time or from time to time after the date
hereof shall declare, order, pay or make a dividend or other distribution to the
holders of the Common Stock (including, without limitation, any distribution of
other or additional stock or other securities or property or Options by way of
dividend or spin-off, reclassification, recapitalization or similar corporate
rearrangement and any redemption or acquisition of any such stock or Options on
the Common Stock), other than (a) a dividend payable in additional Shares of
Common Stock or in Options for Common Stock or (b) a regular periodic dividend
payable in cash and not constituting an Extraordinary Cash Dividend, then, and
in each such case, the Company shall pay over to the holder of this Warrant, on
the date on which such dividend or other distribution is paid to the holders of
Common Stock, the securities and property (including cash) which such holder
would have received if such holder had exercised this Warrant immediately prior
to the record date fixed in connection with such dividend or other distribution.
In case the Company or any subsidiary thereof shall make a Pro Rata Repurchase,
the Exercise Price shall be adjusted by dividing the Exercise Price in effect
immediately prior to such action by a fraction (which in no event shall be less
than one), the numerator of which shall be the product of (A) the number of
shares of Common Stock outstanding immediately before such Pro Rata Repurchase
minus the number of shares of Common Stock repurchased in such Pro Rata
Repurchase and (B) the Market Price as of the date immediately preceding the
first public announcement by the Company of the intent to effect such Pro Rata
Repurchase, and the denominator of which shall be (A) the product of (x) the
number of shares of Common Stock outstanding immediately before such Pro Rata
Repurchase and (y) the Market Price as of the date immediately preceding the
first public announcement by the Company of the intent to effect such Pro Rata
Repurchase minus (B) the aggregate purchase price of the Pro Rata Repurchase.

                     C. Above Market Repurchases of Common Stock. In case the
Company, at any time or from time to time after the date hereof shall
repurchase, by self-tender offer or otherwise, any shares of Common Stock (or
any Options or Convertible Securities) at a purchase price in excess of the
Market Price thereof, on the Business Day immediately prior to the earliest of
(i) the date of such repurchase, (ii) the commencement of an offer to
repurchase, or (iii) the public announcement of either (such date being the
"Determination Date"), the Exercise Price shall be determined by dividing the
Exercise Price by a fraction, the numerator of which shall be the product of (A)
the number of shares of Common Stock outstanding immediately prior to such
Determination Date minus the number of shares of Common Stock repurchased and
(B) the Market Price as of the Determination Date, and the denominator of which
shall be (A) the product of (x) the number of shares of Common Stock outstanding
immediately before such repurchase and (y) the Market Price as of the
Determination Date, minus (B) the aggregate purchase price of such repurchase;
provided, that in the case of a self-tender offer by the Company, any shares of
Common Stock issued upon the exercise or partial exercise of this Warrant at an
Exercise Price adjusted pursuant to this Section 2C due to such self-tender
offer, shall not be eligible to be sold in such self-tender offer.

                     D. Treatment of Options and Convertible Securities. In case
the Company, at any time or from time to time after the date hereof, shall
issue, sell, grant or assume, or shall fix a record date for the determination
of holders of any class of securities entitled to receive, any Options or
Convertible Securities, whether or not such Options or the right to convert or
exchange any such Convertible Securities are immediately exercisable, then, and
in each such case, the maximum number of Additional Shares of Common Stock (as
set forth in the instrument relating thereto, without regard to any provisions
contained therein for a subsequent adjustment of such number) issuable upon the
exercise of such Options or, in the case of Convertible Securities and Options
thereof, issuable upon the conversion or exchange of such Convertible Securities
(or the exercise of such Options for Convertible Securities and subsequent
conversion or exchange of the Convertible Securities issued), shall be deemed to
be Additional Shares of Common Stock issued as of the time of such issue, sale,
grant or assumption of such Options or Convertible Securities or, in case such a
record date shall have been fixed, as of the close of business on such record
date; provided, that such Additional Shares of Common Stock shall not be deemed
to have been issued unless the consideration per share (determined pursuant to
Section 2F) of such shares would be less than 95% of the Market Price in effect
on the date of and immediately prior to such issue, sale, grant or assumption or
immediately prior to the close of business on such record date or, if the Common
Stock trades on an ex-dividend basis, on the date prior to the commencement of
ex-dividend trading, as the case may be, and provided, further, that in any such
case in which Additional Shares of Common Stock are deemed to be issued,

             a) if an adjustment of the Exercise Price shall be made upon the
fixing of a record date as referred to in the first sentence of this Section 2D,
no further adjustment of the Exercise Price shall be made as a result of the
subsequent issue or sale of any Options or Convertible Securities for the
purpose of which such record date was set;


             b) no further adjustment of the Exercise Price shall be made upon
the subsequent issue or sale of Additional Shares of Common Stock or Convertible
Securities upon the exercise of such Options or the conversion or exchange of
such Convertible Securities;


             c) if such Options or Convertible Securities by their terms
provide, with the passage of time or otherwise, for any change in the
consideration payable to the Company, or change in the number of Additional
Shares of Common Stock issuable, upon the exercise, conversion or exchange
thereof (by change of rate or otherwise), the Exercise Price computed upon the
original issue, sale, grant or assumption thereof (or upon the occurrence of the
record date with respect thereto), and any subsequent adjustments based thereon,
shall, upon any such change becoming effective, be recomputed to reflect such
change insofar as it affects such Options, or the rights of conversion or
exchange under such Convertible Securities, which are outstanding at such time;


             d) upon the expiration of any such Options or of the rights of
conversion or exchange under any such Convertible Securities which shall not
have been exercised (or upon purchase by the Company and cancellation or
retirement of any such Options which shall not have been exercised or of any
such Convertible Securities the rights of conversion or exchange under which
shall not have been exercised), the Exercise Price computed upon the original
issue, sale, grant or assumption thereof (or upon the occurrence of the record
date with respect thereto), and any subsequent adjustments based thereon, shall,
upon such expiration (or such cancellation or retirement, as the case may be),
be recomputed as if:


             (i) in the case of Options for Common Stock or in the case of
Convertible Securities, the only Additional Shares of Common Stock issued or
sold (or deemed issued or sold) were the Additional Shares of Common Stock, if
any, actually issued or sold upon the exercise of such Options or the conversion
or exchange of such Convertible Securities and the consideration received
therefor was (x) an amount equal to (A) the consideration actually received by
the Company for the issue, sale, grant or assumption of all such Options,
whether or not exercised, plus (B) the consideration actually received by the
Company upon such exercise, minus (C) the consideration paid by the Company for
any purchase of such Options which were not exercised, or (y) an amount equal to
(A) the consideration actually received by the Company for the issue, sale,
grant or assumption of all such Convertible Securities which were actually
converted or exchanged, plus (B) the additional consideration, if any, actually
received by the Company upon such conversion or exchange, minus (C) the excess,
if any, of the consideration paid by the Company for any purchase of such
Convertible Securities, the rights of conversion or exchange under which were
not exercised, over an amount that would be equal to the Fair Value of the
Convertible Securities so purchased if such Convertible Securities were not
convertible into or exchangeable for Additional Shares of Common Stock, and


             (ii) in the case of Options for Convertible Securities, only the
Convertible Securities, if any, actually issued or sold upon the exercise of
such Options were issued at the time of the issue, sale, grant or assumption of
such Options, and the consideration received by the Company for the Additional
Shares of Common Stock deemed to have then been issued was an amount equal to
(x) the consideration actually received by the Company for the issue, sale,
grant or assumption of all such Options, whether or not exercised, plus (y) the
consideration deemed to have been received by the Company (pursuant to Section
2F) upon the issue or sale of the Convertible Securities with respect to which
such Options were actually exercised, minus (z) the consideration paid by the
Company for any purchase of such Options which were not exercised; and


             e) no recomputation pursuant to subsection (c) or (d) above shall
have the effect of increasing the Exercise Price then in effect by an amount in
excess of the amount of the adjustment thereof originally made in respect of the
issue, sale, grant or assumption of such Options or Convertible Securities.

           Notwithstanding the foregoing provisions of this Section 2D, any
rights, options or warrants (herein called "Special Options") distributed by the
Company to all holders of Common Stock that entitle the holders thereof to
purchase shares of the Company's capital stock (either initially or under
certain circumstances), and that, until the occurrence of an event (the "Trigger
Event") (i) are deemed to be transferred with the Common Stock, (ii) are not
exercisable and (iii) are also issued in respect of future issuances of Common
Stock, shall not be deemed to have been distributed for the purposes of this
Section 2D (and no adjustment of the Exercise Price shall be required) until the
occurrence of the earliest Trigger Event. In addition, in the event of any
distribution of Special Options, or any Trigger Event with respect thereto, that
shall have resulted in an adjustment of the Exercise Price under this Section
2D, (A) in the case of any Special Options that shall have been redeemed or
repurchased without exercise by any holders thereof, the Exercise Price shall be
readjusted upon such final redemption or repurchase to give effect to such
distribution or Trigger Event, as the case may be, as though it were an
Extraordinary Cash Dividend, equal to the per share redemption or repurchase
price received by a holder of Common Stock with respect to such Special Options
(assuming such holder had retained the same), made to all holders of Common
Stock as of the date of such redemption or repurchase, and (2) in the case of
any such Special Options all of which shall have expired or terminated without
having been exercised, redeemed or repurchased, the Exercise Price shall be
readjusted as if such distribution had not occurred.

                     E. Treatment of Stock Dividends, Stock Splits, Etc. In case
the Company, at any time or from time to time after the date hereof, shall
declare or pay any dividend or other distribution on any class of securities of
the Company payable in shares of Common Stock, or shall effect a subdivision of
the outstanding shares of Common Stock into a greater number of shares of Common
Stock (by reclassification or otherwise than by payment of a dividend in Common
Stock), then, and in each such case, Additional Shares of Common Stock shall be
deemed to have been issued (a) in the case of any such dividend or other
distribution, immediately after the close of business on the record date for the
determination of holders of any class of securities entitled to receive such
dividend or other distribution, or (b) in the case of any such subdivision, at
the close of business on the day immediately prior to the day upon which such
corporate action becomes effective.

                     F. Computation of Consideration. For the purposes of this
Warrant:

             a) The consideration for the issue or sale of any Additional Shares
of Common Stock or for the issue, sale, grant or assumption of any Options or
Convertible Securities, irrespective of the accounting treatment of such
consideration,


             (i) insofar as it consists of cash, shall be computed as the amount
of cash received by the Company, and insofar as it consists of securities or
other property, shall be computed as of the date immediately preceding such
issue, sale, grant or assumption as the Fair Value of such consideration (or, if
such consideration is received for the issue or sale of Additional Shares of
Common Stock and the Market Price thereof is less than the Fair Value of such
consideration, then such consideration shall be computed as the Market Price of
such Additional Shares of Common Stock), in each case without deducting any
expenses paid or incurred by the Company, any commissions or compensation paid
or concessions or discounts allowed to underwriters, dealers or others
performing similar services and any accrued interest or dividends in connection
with such issue or sale, and


             (ii) in case Additional Shares of Common Stock are issued or sold
or Options or Convertible Securities are issued, sold, granted or assumed
together with other stock or securities or other assets of the Company for a
consideration which covers both, shall be the proportion of such consideration
so received, computed as provided in clause (i) above, allocable to such
Additional Shares of Common Stock or Options or Convertible Securities, as the
case may be, all as determined in good faith by the Board of Directors of the
Company.


             b) All Additional Shares of Common Stock, Options or Convertible
Securities issued in payment of any dividend or other distribution on any class
of stock of the Company and all Additional Shares of Common Stock issued to
effect a subdivision of the outstanding shares of Common Stock into a greater
number of shares of Common Stock (by reclassification or otherwise than by
payment of a dividend in Common Stock) shall be deemed to have been issued
without consideration.


             c) Additional Shares of Common Stock deemed to have been issued for
consideration pursuant to Section 2D, relating to Options and Convertible
Securities, shall be deemed to have been issued for a consideration per share
determined by dividing


             (i) the total amount, if any, received and receivable by the
Company as consideration for the issue, sale, grant or assumption of the Options
or Convertible Securities in question, plus the minimum aggregate amount of
additional consideration (as set forth in the instrument relating thereto,
without regard to any provision contained therein for a subsequent adjustment of
such consideration) payable to the Company upon the exercise in full of such
Options or the conversion or exchanges of such Convertible Securities or, in the
case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities, in each case computing such consideration as provided in the
foregoing subsection (a),

by

             (ii) the maximum number of shares of Common Stock (as set forth in
the instruments relating thereto, without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or the conversion or exchange of such Convertible Securities.

                     G. Adjustments for Combinations, Etc. In case the
outstanding shares of Common Stock shall be combined or consolidated, by
reclassification or otherwise, into a lesser number of shares of Common Stock,
the Exercise Price in effect immediately prior to such combination or
consolidation shall, concurrently with the effectiveness of such combination or
consolidation, be proportionately increased.

                     H. Minimum Adjustment of Exercise Price. If the amount of
any adjustment of the Exercise Price required hereunder would be less than one
percent of the Exercise Price in effect at the time such adjustment is otherwise
so required to be made, such amount shall be carried forward and adjustment with
respect thereto made at the time of and together with any subsequent adjustment
which, together with such amount and any other amount or amounts so carried
forward, shall aggregate at least one percent of such Exercise Price; provided,
that upon the exercise of this Warrant all adjustment carried forward and not
therefore made up to and including the date of such exercise shall be made to
the nearest .001 of a cent.

                     I. Changes in Common Stock. At any time while this Warrant
remains outstanding and unexpired, in case of any reclassification or change of
outstanding securities of the class issuable upon exercise of this Warrant
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination of
outstanding securities issuable upon the exercise of this Warrant) or in case of
any consolidation or merger of the Company with or into another corporation
(herein called a "Transaction") (other than a merger with another corporation in
which the Company is a continuing corporation and which does not result in any
reclassification or change, other than a change in par value, or from par value
to no par value, or from no value to par value, or as a result of a subdivision
or combination of outstanding securities issuable upon the exercise of this
Warrant), the Company, or such successor corporation, as the case may be, shall,
without payment of any additional consideration therefor, execute and deliver to
the holder of this Warrant (upon surrender of this Warrant) a new Warrant
providing that the holder of this Warrant shall have the right to exercise such
new Warrant (upon terms not less favorable to the holder of this Warrant than
those then applicable to this Warrant) and to receive upon such exercise, in
lieu of each share of Common Stock theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money or
property receivable upon such reclassification, change, consolidation or merger,
by the holder of one Common Share issuable upon exercise of this Warrant had it
been exercised immediately prior to such reclassification, change, consolidation
or merger. Such new Warrant shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustment provided for in this
Section 2. Notwithstanding the foregoing, in the case of any Transaction which
pursuant to this Section 2I would result in the execution and delivery by the
Company or any successor of a new Warrant to the holder of this Warrant and in
which the holders of shares of Common Stock are entitled only to receive money
or other property exclusive of common equity securities, then in lieu of such
new Warrant being exercisable as provided above, the holder of this Warrant
shall have the right, at its sole option, to require the Company to purchase
this Warrant (without prior exercise by the holder of this Warrant) at its fair
value as of the day before such Transaction became publicly known, as determined
by an unaffiliated internationally recognized accounting firm or investment bank
selected by the holder of this Warrant and reasonably acceptable to the Company.
The provisions of this Section 2I shall similarly apply to successive
reclassifications, changes, consolidations, mergers, sales and transfers.

Notwithstanding anything contained herein to the contrary, the Company shall not
effect any Transaction unless prior to the consummation thereof each corporation
or entity (other than the Company) which may be required to deliver any
securities or other property upon the exercise of Warrants shall assume, by
written instrument delivered to each holder of Warrants, the obligation to
deliver to such holder such securities or other property as to which, in
accordance with the foregoing provisions, such holder may be entitled, and such
corporation or entity shall have similarly delivered to each holder of Warrants
an opinion of counsel for such corporation or entity, satisfactory to each
holder of Warrants, which opinion shall state that all the outstanding Warrants,
shall thereafter continue in full force and effect and shall be enforceable
against such corporation or entity in accordance with the terms hereof and
thereof, together with such other matters as such holders may reasonably
request.

                     J. Certain Issues Excepted. Anything herein to the contrary
notwithstanding, the Company shall not be required to make any adjustments of
the Exercise Price in the case of the issuance of the Warrants and the issuance
of shares of Common Stock issuable upon exercise of the Warrants.

                     K. Notice of Adjustment. Upon the occurrence of any event
requiring an adjustment of the Exercise Price, then and in each such case the
Company shall promptly deliver to the holder of this Warrant an Officer's
Certificate stating the Exercise Price resulting from such adjustment and the
increase or decrease, if any, in the number of shares of Common Stock issuable
upon the exercise of this Warrant, setting forth in reasonable detail the method
of calculation and the facts upon which such calculation is based. Within 90
days after each fiscal year in which any such adjustment shall have occurred, or
within 30 days after any request therefor by the holder of this Warrant stating
that such holder contemplates the exercise of such Warrant, the Company will
obtain and deliver to the holder of this Warrant the opinion of its regular
independent auditors or another firm of independent public accountants of
recognized national standing selected by the Company's Board of Directors, which
opinion shall confirm the statements in the most recent Officer's Certificate
delivered under this Section 2K.

                     L. Other Notices. In case at any time:

             a) the Company shall declare or pay any dividend upon Common Stock
payable in stock or make any dividend or other distribution to the holders of
Common Stock;


             b) the Company shall offer for subscription pro rata to the holders
of Common Stock any additional shares of stock of any class or other rights;


             c) there shall be any capital reorganization, or reclassification
of the capital stock of the Company, or consolidation or merger of the Company
with, or sale of all or substantially all of its assets to, another corporation
or other entity (other than a merger or consolidation with a directly or
indirectly wholly-owned subsidiary of the Company in which the Company is the
survivor);


             d) there shall be voluntary or involuntary dissolution, liquidation
or winding-up of the Company;


             e) there shall be made any tender offer for any shares of capital
stock of the Company; or


             f) there shall be any other Transaction.

then, in any one or more of such cases, the Company shall give to the holder of
this Warrant (i) at least 15 days prior to the record date for any dividend or
distribution referred to in subsection (a) above, at least 30 days prior to any
event referred to in subsection (b), (c) or (d) above, and within five days
after it has knowledge of any pending tender offer or other Transaction, written
notice of the date on which the books of the Company shall close or a record
shall be taken for such dividend, distribution or subscription rights or for
determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation,
winding-up or Transaction or the date by which shareholders must tender shares
in any tender offer and (ii) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation,
winding-up or tender offer or Transaction known to the Company, at least 30 days
prior written notice of the date (or, if not then known, a reasonable
approximation thereof by the Company) when the same shall take place. Such
notice in accordance with the foregoing clause (i) shall also specify, in the
case of any such dividend, distribution or subscription rights, the date on
which the holders of Common Stock shall be entitled thereto, and such notice in
accordance with the foregoing clause (ii) shall also specify the date on which
the holders of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation,
winding-up, tender offer or Transaction, as the case may be. Such notice shall
also state that the action in question or the record date is subject to the
effectiveness of a registration statement under the Securities Act or to a
favorable vote of security holders or any other approval requirement, if such is
required.

                     M. Certain Events. If any event occurs as to which, in the
good faith judgment of the Board of Directors of the Company, the other
provisions of this Warrant are not strictly applicable or if strictly applicable
would not fairly protect the exercise rights of the holders of the Warrants in
accordance with the essential intent and principles of such provisions, then the
Board of Directors of the Company shall make such adjustments, if any, on a
basis consistent with such essential intent and principles, necessary to
preserve, without dilution, the rights of the holders of the Warrants; provided,
that no such adjustment shall have the effect of increasing the Exercise Price
as otherwise determined pursuant to this Warrant. The Company may make such
reductions in the Exercise Price as it deems advisable, including any reductions
necessary to ensure that any event treated for Federal income tax purposes as a
distribution of stock or stock rights not be taxable to recipients.

                     N. Prohibition of Certain Actions. The Company will not, by
amendment of its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Warrant and in the taking of all such action as may be
necessary in order to protect the exercise privilege of the holder of this
Warrant against dilution or other impairment, consistent with the tenor and
purpose of this Warrant. Without limiting the generality of the foregoing, the
Company (a) will not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (b) will take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of all Warrants from time
to time outstanding, and (c) will not take any action which results in any
adjustment of the Exercise Price if the total number of shares of Common Stock
or Other Securities issuable after the action upon the exercise of all of the
Warrants would exceed the total number of shares of Common Stock or Other
Securities then authorized by the Company's certificate of incorporation and
available for the purpose of issue upon such conversion.

                     Section 3. Stock to be Reserved. The Company will at all
times reserve and keep available out of the authorized Common Stock, solely for
the purpose of issue upon the exercise of the Warrants as herein provided, such
number of shares of Common Stock as shall then be issuable upon the exercise of
all outstanding Warrants and the Company will maintain at all times all other
rights and privileges sufficient to enable it to fulfill all its obligations
hereunder. The Company covenants that all shares of Common Stock which shall be
so issuable shall, upon issuance, be duly authorized, validly issued, fully paid
and nonassessable, free from preemptive or similar rights on the part of the
holders of any shares of capital stock or securities of the Company or any other
Person, and free from all taxes, liens and charges with respect to the issue
thereof (not including any income taxes payable by the holders of Warrants being
exercised in respect of gains thereon), and the Exercise Price will be credited
to the capital and surplus of the Company. The Company will take all such action
as may be necessary to assure that such shares of Common Stock may be so issued
without violation of any applicable law or regulation, or of any applicable
requirements of the National Association of Securities Dealers, Inc. and of any
domestic securities exchange upon which the Common Stock may be listed.

                     Section 4. Registration of Common Stock. If any shares of
Common Stock required to be reserved for purposes of the exercise of Warrants
require registration with or approval of any governmental authority under any
Federal or State law (other than the Securities Act, registration under which is
governed by the Registration Rights Agreement), before such shares may be issued
upon the exercise thereof, the Company will, at its expense and as expeditiously
as possible, use its best efforts to cause such shares to be duly registered or
approved, as the case may be. Shares of Common Stock issuable upon exercise of
the Warrants shall be registered by the Company under the Securities Act or
similar statute then in force if required by the Registration Rights Agreement
and subject to the conditions stated in such agreement. At any such time as the
Common Stock is listed on any national securities exchange or quoted by the
Nasdaq National Market or any successor thereto or comparable system, the
Company will, at its expense, obtain promptly and maintain the approval for
listing on each such exchange or quoting by the Nasdaq National Market on such
successor thereto a comparable systems, upon official notice of issuance, the
shares of Common Stock issuable upon exercise of the then outstanding Warrants
and maintain the listing or quoting of such shares after their issuance so long
as the Common Stock is so listed or quoted; and the Company will also cause to
be so listed or quoted, will register under the Exchange Act and will maintain
such listing or quoting of, any Other Securities that at any time are issuable
upon exercise of the Warrants, if and at the time that any securities of the
same class shall be listed on such national securities exchange by the Company.

                     Section 5. Expenses. The Company will pay, and save each
Person which is or has been the holder of a Warrant (a "Warrantholder") harmless
against liability for the payment of, all out-of-pocket expenses arising in
connection with the transactions contemplated by the Warrants, including (i) all
document production and duplication charges and the reasonable fees and expenses
of any counsel engaged by any Warrantholder in connection with the Warrants or
the transactions contemplated thereby and any subsequent proposed modification,
amendment or waiver of, or proposed consent under, the Warrants, whether or not
such proposed modification, amendment or waiver shall be effected or proposed
consent granted, and (ii) the costs and expenses, including reasonable
attorneys' fees, incurred by any Warrantholder in enforcing or defending (or
determining whether or how to enforce or defend) any rights under the Warrants
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with the Warrants or the transactions
contemplated thereby or by reason of the Warrantholder's have acquired any
Warrant or any securities issuable upon exercise thereof, including without
limitation costs and expenses (including the costs and expenses of financial
advisors) incurred in any bankruptcy case or in connection with any work-out or
restructuring of the transactions contemplated by the Warrants. The Company will
pay, and will save each Warrantholder harmless from all claims in respect of any
fees, costs or expenses, if any, of brokers and finders (other than those
retained by any such holder). The issuance of certificates for shares of Common
Stock upon exercise of the Warrants shall be made without charge to the
Warrantholders for any issuance tax or other governmental charge in respect
thereof, all of which shall be paid by the Company. The obligations of the
Company under this Section 5 shall survive the transfer or exercise of any
Warrant or any portion thereof or interest therein by the Warrantholder.

                     Section 6. Closing of Books. The Company will at no time
close its transfer books to the transfer of any Warrant or of any share of
Common Stock issued or issuable upon the exercise of any Warrant in any manner
which interferes with the timely exercise of such Warrant.

                     Section 7. No Rights or Liabilities as Stockholders. This
Warrant shall not entitle the holder thereof to any of the rights of a
stockholder of the Company, except as expressly contemplated herein. No
provision of this Warrant, in the absence of the actual exercise of such Warrant
and receipt by the holder thereof of Common Stock issuable upon such conversion,
shall give rise to any liability on the part of such holder as a stockholder of
the Company, whether such liability shall be asserted by the Company or by
creditors of the Company.

                     Section 8. Restrictive Legends. Except as otherwise
permitted by this Section 8, each Warrant originally issued and each Warrant
issued upon direct or indirect transfer or in substitution for any Warrant
pursuant to this Section 8 shall be stamped or otherwise imprinted with a legend
in substantially the following or a comparable form:

  "This Warrant and any shares acquired upon the exercise of this Warrant have
not been registered under the Securities Act of 1933 and may not be transferred
in the absence of such registration or an exemption therefrom under such Act."

Except as otherwise permitted by this Section 8, (a) each certificate for shares
of Common Stock (or Other Securities) issued upon the exercise of any Warrant,
and (b) each certificate issued upon the direct or indirect transfer of any such
Common Stock (or Other Securities) shall be stamped or otherwise imprinted with
a legend in substantially the following or a comparable form:

  "The shares represented by this certificate have not been registered under the
Securities Act of 1933 and may not be transferred in the absence of such
registration or an exception therefrom under such Act."

The holder (or its transferee, as applicable) of any Restricted Securities shall
be entitled to receive from the Company, without expense, new securities of like
tenor not bearing the applicable legend set forth above in this Section 8 when
such securities shall have been (a) effectively registered under the Securities
Act and disposed of in accordance with the registration statement covering such
Restricted Securities, (b) disposed of pursuant to the provisions of Rule 144 or
any comparable rule under the Securities Act, or (c) when, in the written
reasonable opinion of independent counsel for the holder thereof experienced in
Securities Act matters, such restrictions are no longer required in order to
insure compliance with the Securities Act (including when the provisions of Rule
144(k) or any comparable rule under the Securities Act have been satisfied). The
Company will pay the reasonable fees and disbursements of counsel for any holder
of Restricted Securities in connection with all opinions rendered pursuant to
this Section 8.

                     Section 9. Availability of Information. The Company will
cooperate with each holder of any Restricted Securities in supplying such
information as may be necessary for such holder to complete and file any
information reporting forms presently or hereafter required by the Commission as
a condition to the availability of an exemption from the Securities Act for the
sale of any Restricted Securities. The Company will furnish to each holder of
any Warrants, promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent or made available
generally by the Company to its stockholders, and copies of all regular and
periodic reports and all registration statements and prospectuses filed by the
Company with any securities exchange or with the Commission.

                     Section 10. Information Required By Rule 144A10. The
Company will, upon the request of the holder of this Warrant, provide such
holder, and any qualified institutional buyer designated by such holder, such
financial and other information as such holder may reasonably determine to be
necessary in order to permit compliance with the information requirements of
Rule 144A under the Securities Act in connection with the resale of Warrants,
except at such times as the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act. For the purpose of this Section 10, the
term "qualified institutional buyer" shall have the meaning specified in Rule
144A under the Securities Act.

                     Section 11. Registration Rights Agreement. The holder of
this Warrant and the holders of any securities issued or issuable upon the
exercise hereof are each entitled to benefits of the Registration Rights
Agreement.

                     Section 12. Ownership, Transfer and Substitution of
Warrants.

                     A. Ownership of Warrants. Except as otherwise required by
law, the Company may treat the Person in whose name any Warrant is registered on
the register kept at the principal office of the Company as the owner and holder
thereof for all purposes, notwithstanding any notice to the contrary except
that, if and when any Warrant is properly assigned in blank, the Company, in its
discretion, may (but shall not be obligated to) treat the bearer thereof as the
owner of such Warrant for all purposes, notwithstanding any notice to the
Company to the contrary. Subject to Section 8, a Warrant, if properly assigned,
may be exercised by a new holder without first having a new Warrant issued.

                     B. Transfer and Exchange of Warrants. Upon the surrender of
any Warrant, properly endorsed, for registration of transfer or for exchange at
the principal office of the Company, the Company at its expense will (subject to
compliance with Section 8, if applicable) execute and deliver to or upon the
order of the holder thereof a new Warrant or Warrants of like tenor, in the name
of such holder or as such holder (upon payment by such holder of any applicable
transfer taxes) may direct, calling in the aggregate on the face or faces
thereof for the number of shares of Original Common Stock called for on the face
or faces of the Warrant or Warrants so surrendered.

                     C. Replacement of Warrants. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any Warrant and, in the case of any such loss, theft or
destruction of any Warrant held by a Person other than the original holder
thereof, upon delivery of its unsecured indemnity reasonably satisfactory to the
Company in form and amount or, in the case of any such mutilation, upon
surrender of such Warrant for cancellation at the principal office of the
Company, the Company at its expense will execute and deliver, in lieu thereof, a
new Warrant of like tenor.

                     Section 13. Definitions. As used herein, the following
terms have the following respective meanings:

                     "Acquiring Company" shall have the meaning specified in
Section 2J.

                     "Acquirer's Common Stock" shall have the meaning specified
in Section 2J.

                     "Additional Shares of Common Stock" shall mean all shares
(including treasury shares) of Common Stock issued or sold (or, pursuant to
Section 2D or 2E deemed to be issued) by the Company after the date hereof,
whether or not subsequently reacquired or retired by the Company, other than (i)
shares of Common Stock issued pursuant to the Securities Issuance Agreement,
(ii) shares of Common Stock issued upon the exercise or partial exercise of the
Warrants or the warrants issued pursuant to the Securities Purchase Agreement,
(iii) shares issuable upon exercise of options, warrants or rights granted to
employees or consultants or directors of the Company or its subsidiaries under
shareholder approved plans and (iv) other options, warrants or rights in each
case providing for an exercise price of at least 95% of Market Price at the date
of grant.

                     "Affiliate" shall have the meaning specified in the
Securities Purchase Agreement.

                     "Announcement Date" shall have the meaning specified in
Section 2J.

                     "Commission" shall mean the Securities and Exchange
Commission or any successor federal agency having similar powers.

                     "Common Stock" shall mean the Original Common Stock, any
stock into which such stock shall have been converted or changed or any stock
resulting from any reclassification of such stock and all other stock of any
class or classes (however designated) of the Company the holders of which have
the right, without limitation as to amount, either to all or to a share of the
balance of current dividends and liquidating dividends after the payment of
dividends and distributions on any shares entitled to preference.

                     "Company" shall mean Recoton Corporation, a New York
corporation, and its permitted successors hereunder.

                     "Convertible Securities" shall mean any evidences of
indebtedness, shares of stock (other than Common Stock) or other securities
directly or indirectly convertible into or exchangeable for Additional Shares of
Common Stock.

                     "Exchange Act" shall mean the Securities and Exchange Act
of 1934, as amended.

                     "Exercise Period" shall mean October 1, 2003 to and
including the Expiration Date.

                     "Exercise Price" shall have the meaning specified in
Section 1B.

                     "Expiration Date" shall have the meaning specified in the
opening paragraphs of this Warrant.

                     "Extraordinary Cash Dividend" shall mean, with respect to
any consecutive 12-month period, the amount, if any, by which the aggregate
amount of all cash and non-cash dividends or distributions on any shares of
Common Stock occurring in such 12-month period (or, if such Common Stock was not
outstanding at the commencement of such 12-month period, occurring in such
shorter period during which such Capital Stock was outstanding) exceeds on a per
share basis 5% of the average of the daily Market Prices per share of such
Common Stock over such 12-month period (or such shorter period during which such
Common Stock was outstanding); provided that, for purposes of the foregoing
definition, the amount of cash and non-cash dividends paid on a per share basis
will be appropriately adjusted to reflect the occurrence during such period of
any stock dividend or distribution of shares of capital stock of the Company or
any subdivision, split, combination or reclassification of shares of such Common
Stock.

                     "Fair Value" shall mean with respect to any securities or
other property, the fair value thereof as of a date which is within 15 days of
the date as of which the determination is to be made as determined by the Board
of Directors of the Company in good faith, unless such determination is to be
made in connection with a transaction with an Affiliate in which case such fair
value shall be (a) determined by agreement between the Company and the Required
Holders, or (b) if the Company and the Required Holders fail to agree,
determined jointly by an independent investment banking firm retained by the
Company and by an independent investment banking firm retained by the Required
Holders, either of which firms may be an independent investment banking firm
regularly retained by the Company, or (c) if the Company or the Required Holders
shall fail so to retain an independent investment banking firm within 10
Business Days of the retention of such a firm by the Required Holders or the
Company, as the case may be, determined solely by the firm so retained, or (d)
if the firms so retained by the Company and by such holders shall be unable to
reach a joint determination within 15 Business Days of the retention of the last
firm so retained, determined by another independent investment banking firm
which is not a regular investment banking firm of the Company chosen by the
first two such firms.

                     "Initial Date" shall have the meaning specified in Section
2A.

                     "Market Price" shall mean on any date specified herein, (a)
with respect to Common Stock or to common stock (or equivalent equity interests)
of an Acquiring Company or its Parent, the amount per share equal to (i) the
last sale price of shares of Common Stock, regular way, or of shares of such
common stock (or equivalent equity interests) on such date or, if no such sale
takes place on such date, the average of the closing bid and asked prices
thereof on such date, in each case as officially reported on the principal
national securities exchange on which the same are then listed or admitted to
trading, or (ii) if no shares of Common Stock or no shares of such common stock
(or equivalent equity interests), as the case may be, are then listed or
admitted to trading on any national securities exchange, the last sale price of
shares of Common Stock, regular way, or of shares of such common stock (or
equivalent equity interests) on such date, in each case or, if no such sale
takes place on such date, the average of the reported closing bid and asked
prices thereof on such date as quoted in the Nasdaq National Market or other
over-the-counter market or, if no shares of Common Stock or no shares of such
common stock (or equivalent equity interests), as the case may be, are then
quoted in the Nasdaq National Market or other over-the-counter market, as
published by the National Quotation Bureau, Incorporated or any similar
successor organization, and in any such case as reported by any member firm of
the New York Stock Exchange selected by the Company, or (iii) if no shares of
Common Stock or no shares of such common stock (or equivalent equity interests),
as the case may be, are then listed or admitted to trading on any national
securities exchange or quoted or published in the over-the-counter market, the
higher of (x) the book value thereof as determined by any firm of independent
public accountants of recognized standing selected by the Board of Directors of
the Company, as of the last day of any month ending within 60 days preceding the
date as of which the determination is to be made or (y) the Fair Value thereof,
and (b) with respect to any other securities, the Fair Value thereof.

                     "Officer's Certificate" shall mean a certificate signed in
the name of the Company by its President, one of its Vice Presidents or its
Treasurer.

                     "Options" shall mean rights, options or warrants to
subscribe for, purchase or otherwise acquire either Additional Shares of Common
Stock or Convertible Securities.

                     "Original Common Stock" shall have the meaning specified in
the opening paragraphs of this Warrant.

                     "Other Securities" shall mean any stock (other than Common
Stock) and any other securities of the Company or any other Person (corporate or
otherwise) which the holders of the Warrants at any time shall be entitled to
receive, or shall have received, upon the exercise of the Warrants, in lieu of
or in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 2J or otherwise.

                     "Parent" shall have the meaning specified in Section 2J.

                     "Person" shall mean and include an individual, a
partnership, a limited liability company, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

                     "Pro Rata Repurchase" shall mean any purchase of shares of
Common Stock by the Company or by any of its subsidiaries whether for cash,
shares of Common Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of capital stock, other
securities or evidences of indebtedness of a subsidiary of the Company), or any
combination thereof, which purchase is subject to Section 13(e) of the
Securities Exchange Act of 1934, as amended, or is made pursuant to an offer
made available to all holders of shares of Common Stock.

                     "Purchasers" shall mean The Prudential Life Insurance
Company of America and ING (U.S.) Capital LLC.

                     "Registration Rights Agreement" shall mean the Registration
Rights Agreement dated as of August 31, 1999, among the Company and the holders
of "Registrable Securities" party thereto, as amended pursuant to the Second
Amendment to Securities Purchase Agreement, dated as of August 28, 2002, as the
same may be amended, supplemented or otherwise modified from time to time.

                     "Required Holders" shall mean the holders of at least 66
2/3% of all the Warrants at the time outstanding, determined on the basis of the
number of shares of Common Stock then purchased upon the exercise of all
Warrants then outstanding.

                     "Restricted Securities" shall mean (a) any Warrants bearing
the applicable legend set forth in Section 8 and (b) any shares of Common Stock
(or Other Securities) which have been issued upon the exercise of Warrants and
which are evidenced by a certificate or certificates bearing the applicable
legend set forth in such section, and (c) unless the context otherwise requires,
any shares of Common Stock (or Other Securities) which are at the time issuable
upon the exercise of Warrants and which, when so issued, will be evidenced by a
certificate or certificates bearing the applicable legend set forth in such
section.

                     "Securities Act" shall mean the Securities Act of 1933, as
amended.

                     "Securities Purchase Agreement" shall mean that certain
Securities Purchase Agreement, dated as of February 4, 1999, among the Company
and the Purchasers, as amended pursuant to that certain First Amendment to
Securities Purchase Agreement, Guaranty and Registration Rights Agreement, dated
as of October 31, 2000, as further amended pursuant to that certain Second
Amendment to Securities Purchase Agreement, dated as of August 28, 2002, as the
same may be amended, supplemented or otherwise modified from time to time.

                     "Transaction" shall have the meaning specified in Section
2I.

                     "Warrant" shall have the meaning specified in the opening
paragraphs of this Warrant.

                     Section 14. Remedies. The Company stipulates that the
remedies at law of the holder of this Warrant in the event of any default or
threatened default by the Company in the performance of or compliance with any
of the terms of this Warrant are not and will not be adequate and that, to the
fullest extent permitted by law such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.

                     Section 15. Notices. All notices and other communications
under this Warrant shall be in writing and shall be sent (a) by registered or
certified mail, return receipt requested, or (b) by a recognized overnight
delivery service, addressed (i) if to any holder or any Warrant or any holder of
any Common Stock (or Other Securities), at the registered address of such holder
as set forth in the applicable register kept at the principal office of the
Company, or (ii) if to the Company, to the attention of its Secretary at its
principal office, provided that the exercise of any Warrant shall be effected in
the manner provided in Section 1.

                     Section 16. Cancellation. If on or prior to September 30,
2003, all Notes issued pursuant to the Securities Purchase Agreement and all
other obligations of the Company and its Subsidiaries (as defined in the
Securities Purchase Agreement) under or in respect of the Notes and the
Securities Purchase Agreement, shall have been repaid in full, this Warrant
shall be canceled and returned to the Company.

                     Section 17. Miscellaneous.

                     A. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.

                     B. The agreements of the Company contained in this Warrant
other than those applicable solely to the Warrants and the holders thereof shall
inure to the benefit of and be enforceable by any holder or holders at the time
of any Common Stock (or Other Securities) issued upon the exercise of Warrants,
whether so expressed or not.

                     C. This Warrant shall be construed and enforced in
accordance with and governed by the laws of the State of New York.

                     D. The section headings in this Warrant are for purposes of
convenience only and shall not constitute a part hereof.

                     IN WITNESS WHEREOF, this Warrant has been executed and
delivered on behalf of Recoton Corporation by one of its duly authorized
officers at of the date first above written.

  RECOTON CORPORATION



By:                                                                  
Name:
Title:

FORM OF SUBSCRIPTION
(To be executed only upon exercise of Warrant)

To RECOTON CORPORATION

                     The undersigned registered holder of the within Warrant
hereby irrevocably exercises such Warrant for, and purchases thereunder,1 shares
of Original Common Stock of RECOTON CORPORATION, [and herewith makes payment of
$____________________ therefor]2 [in a "cashless exercise" pursuant to Section
1A of the within Warrant]3, and requests that the certificates for such shares
be issued in the name of, and delivered to ______________ whose address is
______________.

Dated:_____________________________







  (Signature must conform in all respects to name of
holder as specified on the face of this Warrant)


(Street Address)


(City)           (State)           (Zip Code)

--------------------------------------------------------------------------------


1 Insert here the number of shares called for on the face of this Warrant (or,
in the case of a partial exercise, the portion thereof as to which this Warrant
is being exercised), in either case without making any adjustment for additional
Common Stock or any other stock or other securities or property or cash which,
pursuant to the adjustment provisions of this Warrant, may be delivered upon
exercise. In the case of a partial exercise, a new Warrant or Warrants will be
issued and delivered, representing the unexercised portion of this Warrant, to
the holder surrendering the same.


2 Use in connection with an exercise involving a delivery of funds to the
Company.


3 Use in connection with a cashless exercise.

FORM OF ASSIGNMENT
(To be executed only upon transfer of Warrant)

For value received, the undersigned registered holder of the within Warrant
hereby sells, assigns and transfers unto ______________ the right represented by
such Warrant to purchase ______________4 shares of Original Common Stock of
RECOTON CORPORATION, to which such Warrant relates, and appoints ______________
Attorney to make such transfer on the books of RECOTON CORPORATION, maintained
for such purpose, with full power of substitution in the premises.

Dated:_____________________________







  (Signature must conform in all respects to name of
holder as specified on the face of this Warrant)


(Street Address)


(City)           (State)           (Zip Code)




Signed in the presence of:

--------------------------------------------------------------------------------


4 Insert here the number of shares called for on the face of the within Warrant
(or, in the case of a partial assignment, the portion thereof as to which this
Warrant is being assigned), in either case without making any adjustment for
additional Common Stock or any other stock or other securities or property or
cash which, pursuant to the adjustment provisions of the within Warrant, may be
delivered upon exercise. In the case of a partial assignment, a new Warrant or
Warrants will be issued and delivered, representing the portion of the within
Warrant not being assigned, to the holder assigning the same.